Title: [From Thomas Jefferson to Edmund Randolph, 28 April 1784]
From: Jefferson, Thomas
To: Randolph, Edmund


[Annapolis, 28 Apr. 1784. Entry in SJL reads: “E. Rand. Deane’s pamphlet. Western report. land office ordinance—requisitions—business before Congr.—Luzerne, Marb[ois].—London news to Mar. 25. viz. Pitt in—illumination of London. addresses in support—majority in H.C. reduced to 12.—parliament will be dissolved—a M.S. copy of his defence of Western right if it is not to be published.” Not found.]
